Citation Nr: 0419454	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  98-03 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to November 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1999 decision rendered 
by the Committee on Waivers and Compromises (Committee) 
located in the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In November 
1999, the Board remanded the case to the RO for further 
development.


REMAND

As noted in the prior REMAND, the veteran seeks a waiver of 
recovery of an overpayment of improved disability pension 
benefits.  The record reveals that the veteran was awarded 
improved disability pension benefits effective from October 
1993.  The pension benefits were based on the veteran's 
report that he was in receipt of no income from any source.  
In October 1996 the veteran submitted an Eligibility 
Verification Report (EVR) showing that he was receiving gross 
monthly amounts of $1105.50 from Social Security.

The RO determined that the veteran had been in receipt of 
Social Security income since prior to October 1993.  In an 
April 1997 decision the Committee denied waiver of recovery 
of an overpayment in the calculated amount of $10,274.87 on 
the basis of bad faith.

However, the veteran has also disputed the creation of the 
overpayment.  The veteran contends that he did not receive 
any Social Security income until the end of 1995.  There is 
some conflicting evidence in the claims file as to when the 
veteran actually began receiving Social Security benefits.  
An October 1997 statement from the Social Security 
Administration, received by the RO in January 1998, indicates 
that the veteran began receiving Social Security payments in 
September 1995.  The Board noted in the prior Remand that the 
issue of whether the overpayment was properly created must be 
adjudicated by the RO prior to the claim for a waiver.  
Accordingly, the Board remanded the case to the RO so that 
additional Social Security documents could be obtained.  

In particular, the RO was asked to obtain a current financial 
status report from the veteran and copies of all Social 
Security documents pertaining to the payment of benefits 
including the original award notice.  If unable to obtain the 
pertinent Social Security documents from the veteran, the RO 
was to contact the Social Security Administration to obtain 
an accounting of the actual payments made by the Social 
Security Administration during the time frame in question.  
However, the evidence does not show that the RO requested the 
pertinent Social Security documents from the Social Security 
Administration.  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, remand is required to ensure compliance with the 
prior Board Remand.  

The Board also notes that there is evidence in the claims 
folder to suggest that the veteran may not have received 
requests from the RO to supply pertinent evidence.  In this 
regard, in February 2000, the RO mailed a letter to the 
veteran asking him to provide a current financial status 
report.  Similarly, in March 2000, the RO asked the veteran 
to furnish the Social Security documents as requested by the 
Board.  However, it appears that the correspondence may not 
have been received by the veteran as the letters were mailed 
to an incorrect address and prior correspondence to this 
incorrect address had been returned as undeliverable.  On 
Remand, the veteran should be afforded an opportunity to 
supply the requested information. 

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following actions:

1.  The RO should request the veteran to 
provide a current financial status report 
and copies of all Social Security 
documents pertaining to the payment of 
benefits, including the original award 
notice.  

2.  If the veteran is unable to or fails 
to submit the requested documentation 
from the Social Security Administration, 
the RO should contact the Social Security 
Administration to obtain an accounting of 
actual payments made by the Social 
Security Administration to the veteran, 
or his fiduciary, during the time frame 
in question.

3.  Thereafter, the RO should undertake 
any other indicated development.

4.  Then, the RO should adjudicate 
whether the overpayment was properly 
created.  If the RO determines that an 
overpayment has been properly created, 
the Committee should again review the 
veteran's claim for a waiver.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case 
reviewing all the evidence received since 
the February 2004 supplemental statement 
of the case and containing all the 
applicable laws and regulations.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this remand 
the Board intimates no opinion, either legal or factual, as 
to any ultimate disposition warranted in this case.  No 
action is required of the veteran until he is otherwise 
notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




